Citation Nr: 0917264	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for hepatitis C.

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran failed to report for his 
requested Board hearing, did not cancel the hearing, and 
provided no reason for his absence.


FINDINGS OF FACT

1.  A seizure disorder was not noted on the April 1977 
service entrance examination report.

2.  There is clear and unmistakable evidence that a seizure 
disorder preexisted service and clear and unmistakable 
evidence that a seizure disorder was not aggravated during 
service.

3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in April 1977 
has been presented in regard to a seizure disorder.

4.  Hepatitis C was not manifest during service and is not 
related to the Veteran's active service.

5.  Major depressive disorder was not manifest during service 
and is not related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  A seizure disorder clearly and unmistakably pre-existed 
service, and clearly and unmistakably was not aggravated by 
service, and the presumption of soundness at entry is 
rebutted. 38 U.S.C.A. §§ 1131, 1111 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  A seizure disorder was not incurred in or aggravated by 
service, and epilepsies may not be presumed to have been 
incurred therein.  1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Major depressive disorder was not incurred in or 
aggravated by service.  8 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim regarding major depressive disorder was 
received after the enactment of the VCAA.  His claims 
regarding a seizure disorder and hepatitis C were received 
prior to the enactment of the VCAA.

A letter dated in June 2001 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate his service connection claims.

In March 2006, the Veteran was issued a letter containing 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

An October 2007 letter informed the Veteran of the possible 
risk factors for hepatitis C and asked him to provide history 
of his exposure to these risk factors.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009). 

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  We note 
that the Veteran has specified many private sources of 
medical evidence.  The RO asked several times for the Veteran 
to complete release forms for these private facilities.  For 
those that he did submit, the RO requested the evidence.  In 
addition, the RO has requested all VA evidence specified by 
the Veteran.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  The Veteran has been 
afforded examinations on the seizure disorder and major 
depressive disorder issues decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Both examinations were 
conducted by medical professionals, who reviewed the claims 
file and solicited symptomatology and history from the 
Veteran.  They provided diagnoses and conclusions with 
rationales that were based on the examination reports.  As 
such, both examinations were adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).  While the Veteran was not 
afforded an examination regarding his hepatitis C, the Board 
finds that such an examination was not warranted.  
Specifically, there is no evidence in service of hepatitis C 
infection, no evidence of the Veteran having any in-service 
risk factors, and the Veteran has not provided an in-service 
incident that constitutes a risk factor for hepatitis C.  
Therefore, the Board finds that VA does not need to afford 
him an examination for this issue.  McLendon v. Nicholson, 
supra.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


I.  Applicable Law and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and epilepsies 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.


Seizure Disorder

The Veteran has contended that he has a seizure disorder that 
is related to his service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, 
provided in this subchapter, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 o this title, in the case 
of any veteran who served for ninety days or more during a 
period of war, a chronic disease becoming manifest to a 
degree of 10 percent of more within one year from the date of 
separation from such service shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (a)(1) (West 2002).

The Veteran's service entrance examination report, dated in 
April 1977, indicated his head was normal.  No defects or 
diagnoses related to epilepsy were noted.  The Veteran denied 
a history of epilepsy or fits.  A May 1979 hospitalization 
report shows the Veteran was admitted to the Naval Regional 
Medical Center in Jacksonville, Florida for alcoholism.  
During treatment, he had a grand mal seizure, which, upon 
complete neurological and physiological investigation, was 
seen to be one precipitated by metabolic changes, most 
probably secondary to the use of drugs.  A service treatment 
record dated in March 1980 shows the Veteran reported a 
history of a seizure.  The April 1981 separation examination 
report shows the Veteran's head was normal, and he denied a 
history of epilepsy or fits.

A VA hospitalization report, showing treating in September 
and October 1988, indicates the Veteran suffered loss of 
consciousness after a motor vehicle accident at age eight.  
He reported a vague history of seizures at ages 14, 21, and 
27.  These were associated apparently with alcohol binges.

A December 1990 VA record shows the Veteran reported a 
history of an initial seizure at age fourteen in 1972.  He 
had another in 1977.  It was indicated that it might be due 
to trauma from a car accident at age eight in 1966.

An October 1992 VA treatment record shows the Veteran had a 
history of loss of consciousness due to head injury with coma 
as a child.  He was currently on Dilantin, with poor 
compliance.  He reported no seizures.

A November 1992 VA treatment record shows the Veteran 
reported a history of an accident, when he suffered a blow to 
the right side of his head.  When he was fourteen, he had a 
seizure while at school.

An August 1994 VA record shows a history of seizures since 
age fourteen.

A May 1998 VA outpatient record shows the Veteran reported a 
22-year history of seizures, status post head trauma.

A June 1999 VA outpatient record shows the Veteran had a 
seizure disorder secondary to trauma.

A July 1999 VA treatment record shows the Veteran reported 
head trauma from a motor vehicle accident when he was eight 
years old.  He had epilepsy since age fourteen, particularly 
when withdrawing from alcohol.

A September 1999 VA outpatient record shows the Veteran had 
post-traumatic nocturnal or sleep induced seizures following 
a head injury at the age of nine.

A January 2000 VA outpatient record suggests the Veteran's 
seizures might be related to a head injury as a child.

A June 2000 VA treatment record shows the Veteran had a head 
injury as a child and began having seizures as a teenager, 
around the time of drug use.  Subsequently, he had mainly 
nocturnal seizures.  Frequently, they had been exacerbated by 
the use of drugs, including cocaine.  The neurologist 
indicated that the seizure disorder was probably related to 
the head trauma as a child but also related in the past to 
the use of drugs, including cocaine.

An August 2000 VA outpatient record shows the Veteran's onset 
of the seizure disorder was during his teenage years.  He had 
a history of head trauma in childhood, and neurologists felt 
that crack cocaine and alcohol were contributing factors.

In his September 2000 claim, the Veteran indicated that his 
seizure disorder began in 1979.  He stated that he hit his 
head on the steel deck of a ship when he fell.  He was 
treated in sick bay at that time.  He stated that his first 
seizure was in the Military Hospital in Jacksonville, 
Florida.

An August 2003 VA treatment record shows the Veteran reported 
a history of having his first seizure at age fourteen and his 
second seizure at age twenty, while in service.

In a December 2003 written statement, the Veteran indicated 
that he experienced a seizure in service while in alcohol 
rehabilitation.  He also stated that he was required to stand 
in front of a hot iron plate to press pants, and this 
radiated a lot of heat to his head, which aggravated his 
seizure disorder.  He indicated that he fell several times on 
board ship, once hitting his head, which aggravated his 
seizure disorder.

A December 2005 private evaluation report shows the Veteran 
reported that seizures began in the 1980s.  The etiology was 
unknown.

A December 2005 private psychological evaluation shows the 
Veteran reported that he sustained several head injuries 
while growing up.  He also injured his head in several work-
related accidents and was diagnosed with a seizure disorder.  
He has a long history of alcohol dependency and had been 
informed that his seizure disorder might be related to his 
alcohol consumption.

An April 2007 response from the National Personnel Records 
Center indicated that records of the Veteran's treatment at 
the Naval Hospital in Jacksonville were not available.

In February 2008, the Veteran underwent VA examination.  When 
he was eight years old, he was involved in a motor vehicle 
accident, for which he was hospitalized and had significant 
head trauma.  He suffered his first generalized tonic clonic 
seizure at age 14.  Once he started service, he had seizures 
in the backdrop of chronic alcoholism.  The Veteran indicated 
that he had more seizures when he came off alcohol than 
during heavy drinking.  He could not say with any confidence 
that any of his duties in service contributed to his seizure 
frequency.  However, he suspects that his time spent pressing 
clothes in a hot environment may have lowered the threshold 
for having a seizure.  However, he could not specifically 
state that he had seizures in that context without also 
having a chronic history of alcoholism at that time.  The 
Veteran indicated that when he was not using drugs or 
alcohol, he was relatively seizure free.  When he was using, 
he can have several seizures in a small period of time.  
Following evaluation, the examiner determined the Veteran had 
a history of a seizure disorder that was consistent with the 
Veteran's history of head trauma as a child, making him more 
likely to have subsequent seizures in the context of either 
alcohol or drug use.  The examiner felt that, given the 
Veteran's history including polysubstance abuse, his seizure 
disorder was not increased beyond its natural progression 
during service.  If anything influenced it beyond its natural 
progression, it was his polysubstance abuse.

First, the Board notes that a seizure disorder was not noted 
upon entrance examination.  Therefore, the presumption of 
soundness attaches to this disorder, and there must be clear 
and unmistakable evidence showing that the Veteran's seizures 
existed prior to his active service and clear and 
unmistakable evidence that epilepsy not aggravated by such 
service (or manifested within one year of service) in order 
to find that the disorder existed prior to service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).

Here, the Board finds both that there is clear and 
unmistakable evidence that a seizure disorder existed prior 
to service and was not aggravated therein or within one year 
of separation.  The Veteran has reported numerous times that 
his first seizure occurred when he was fourteen years old or 
at some point prior to service.  Most recently, the Veteran 
reported this history during his February 2008 VA 
examination.  While the Veteran occasionally reported a 
different history, the overwhelming (clear and unmistakable) 
evidence shows that his first seizure occurred at age 
fourteen.  The Veteran is certainly competent to report that 
he experienced a seizure prior to service.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  See 38 C.F.R. § 4.121 (2008).

However, the Board finds that there is clear and unmistakable 
evidence to show that the Veteran's disability was not 
aggravated by service.  The service treatment records show 
the Veteran only experienced one seizure during service.  The 
Veteran has not contended that he experienced more than that 
one seizure during his active duty.  Furthermore, the 
February 2008 VA examiner opined that the Veteran's seizure 
disorder did not increase beyond its natural progression 
during service but that any increase beyond the natural 
progression was due to the Veteran's polysubstance abuse.  
Given this last opinion, the Board finds that there is clear 
and unmistakable evidence that the Veteran's disability was 
not aggravated by service.

After evaluating the record, the Board has determined that 
the Veteran's seizure disorder is due to his alcohol and drug 
abuse.  The service treatment records show that his seizure 
in service was probably secondary to the use of drugs.  
Records dated after separation show the Veteran's seizure 
disorder was either due to drug and alcohol use or due to 
childhood head trauma.

Here, the examiner establishes two separate bases for a 
denial.  The first was that the events during service were 
part of the natural progress.  Specifically, the in-service 
manifestation was due to the abuse of alcohol or drugs.  
38 U.S.C.A. § 1131.  We conclude that based upon the 
cumulative record, there is competent lay and medical 
evidence that a seizure disorder clearly and unmistakably 
pre-existed service, and that there is clear and unmistakable 
evidence that there was no aggravation during service or 
within one year of separation.  Rather, the medical evidence 
clearly and unmistakably establishes that the in-service 
manifestation was part of the natural progress and the result 
of abuse of alcohol.

To the extent that medical professionals have opined that the 
Veteran's seizure disorder is due to drug or alcohol abuse, 
the Board notes that the law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) the 
Court held that a veteran could receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Court defined "primary" as meaning an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.

The Veteran is not contending that his drug and alcohol abuse 
is secondary to a service-connected disability, and the 
evidence shows that his drug and alcohol abuse is not 
secondary to a service-connected disability.  Therefore, to 
the extent that the Veteran's seizure disorder is due to drug 
and alcohol abuse, service connection is precluded.

The remaining competent evidence suggests that the Veteran's 
seizure disorder may be due to previous head trauma.  The 
Veteran reports in all post-service medical records that he 
incurred a head injury at the age of eight.  While the 
Veteran then contends in a September 2000 written statement 
that he incurred a head injury in service, the service 
treatment records show no evidence of such injury.  In 
addition, and as noted above, the Veteran's seizure in 
service was found to be due to drug use.  Furthermore, the 
Veteran did not report a history of an in-service head injury 
until he submitted the current claim.  Throughout his 
treatment, he gave a history of a childhood head injury and 
never suggested that he injured his head in service.  
Therefore, to the extent that the Veteran contends he 
incurred a head injury in service, the Board finds these 
statements are not credible.  To the extent that the 
Veteran's currently diagnosed seizure disorder is due to 
previous head trauma, it is not due to service.

There is one report from the Veteran, dated in September 
2000, that he experienced his first seizure while in service.  
However, the vast majority of the evidence shows the Veteran 
reported a history of seizures that began at age fourteen.  
Nearly all other treatment records and statements show the 
Veteran reported a seizure history that was dated prior to 
his enlistment.  Therefore, as to this record, the Board 
finds that the Veteran is an inconsistent historian, and his 
statement is not credible.

Finally, the Board notes the Veteran's contention that, while 
in service, he was exposed to hot temperatures, which 
aggravated his seizure disorder.  The Veteran is not a 
medical professional and has not been shown to have the 
requisite medical training or knowledge to provide a 
competent opinion as to the etiology of his seizure disorder.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Finally, 
epilepsy is not shown to be manifested within one year of 
separation.  In reaching this conclusion, the Board notes 
that we considered the guidance of 38 C.F.R. § 4.121 (2008).

As such, there is no competent evidence linking the Veteran's 
seizure disability to service that is not the result of his 
own willful misconduct.  The evidence preponderates against 
the Veteran's claim, and it must be denied.

Hepatitis C

The Veteran has contended that he has hepatitis C that is due 
to service.

The Veteran's April 1977 entrance examination report and 
April 1981 separation examination report both show he had a 
tattoo on his left hand.  Upon separation, examination of the 
Veteran's abdomen and viscera and endocrine system was 
normal.

An October 1992 VA treatment record shows the Veteran had a 
history of hepatitis of unknown type.  It was recently 
converted to hepatitis C virus.  He had a history of 
polysubstance abuse, including cocaine and intravenous drug 
use.  He also had multiple unprotected sexual partners.

A July 1993 VA hospitalization record shows the Veteran had a 
ten-year history of cocaine dependence.

An August 1993 VA outpatient record shows the Veteran was 
referred for hepatitis C in July 1992.

An August 1996 VA treatment record shows the Veteran had a 
history of hepatitis C.

A February 2000 VA outpatient record shows the Veteran's 
hepatitis C was asymptomatic.

In his September 2000 claim, the Veteran indicated that he 
did not know when or how he contracted hepatitis C.

A September 2000 VA outpatient record shows the Veteran had 
been treated a year ago for his hepatitis C.

In a June 2002 written statement, the Veteran indicated that 
he was informed of his hepatitis C about two years after 
separation from service.  He believed he may have gotten the 
disease through contact with dirty laundry.  He recounted one 
instance when he had a cut on his arm and handled dirty 
laundry.  Some of the laundry was underwear or towels with 
blood or other fluids on them.

A December 2003 VA record shows the Veteran had no history of 
a blood transfusion.  He had a history of crack cocaine 
abuse, intravenous drug abuse, custodial work for two years 
with no history of needle exposure, and tattoos on his chest 
and hand, which were done in jail in 1986.

A December 2005 VA outpatient record shows the Veteran had 
hepatitis C.  His risk factors included intravenous drug 
abuse, cocaine, tattoos, and alcohol.

In October 2007, the RO sent the Veteran a letter and asked 
him to respond with his history of risk factors for hepatitis 
C.  The Veteran did not respond to this request.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The Veteran has contended that he contracted hepatitis C in 
service when he was handling dirty laundry while he had a cut 
on his arm.  However, the Veteran is not a medical 
professional and, therefore, his is a lay statement.  
Jandreau v. Nicholson, supra.  As such, it is not competent 
to establish the etiology of his disease.

While the Veteran did not respond to the RO's request for his 
risk factors for hepatitis C, the evidence of record 
establishes his history of intravenous drugs, intranasal 
cocaine, high-risk sexual activity, and tattoos.  The 
evidence of record shows the Veteran had the same tattoos 
upon entry into service that he did upon separation.  His 
additional tattoo was obtained after service, while he was in 
jail.  To the extent that his hepatitis C might be due to his 
intravenous drugs use and intranasal cocaine use, this is the 
result of the Veteran's own willful misconduct and is not 
subject to service connection.  38 U.S.C.A. § 1131.

One medical record, dated in October 1992, shows the Veteran 
had engaged in high-risk sexual activity.  The Veteran has 
not alleged that he engaged in such high-risk behavior in 
service.  While one December 1978 service treatment record 
shows the Veteran had pearly penile papules, the examiner 
indicated it was not venereal warts and noted the Veteran had 
one such wart on his hand.  In April 1981, the Veteran denied 
a history of venereal disease.  Essentially, there is no 
reliable evidence that the Veteran engaged in high-risk 
sexual behavior in service.  The evidence of record 
establishes that the Veteran is an unreliable historian on 
this matter.

As such, there is no competent evidence of a relationship 
between the Veteran's diagnosis of hepatitis C and his 
service.  While the Veteran believes he contracted this 
disease from handling dirty laundry in service, the evidence 
of record lists many other risk factors for hepatitis C, and 
there is no competent opinion to show that the hepatitis C is 
related to service.  As such, the evidence preponderates 
against the Veteran's claim, and it must be denied.


Major Depressive Disorder

The Veteran has contended that he has major depressive 
disorder that is due to his service.

Service treatment records show the Veteran denied a history 
of depression or excessive worry in April 1977, when he 
entered service.  His psychiatric examination at that time 
was normal.

In January 1979, the Veteran underwent mental status 
examination after having undergone rehabilitation and having 
receiving nonjudicial punishments.  Following evaluation, the 
examiner concluded there was no sign of psychosis, disabling 
psychoneurosis, organic brain syndrome, or severe character 
pathology.  The Veteran was to return to command.

A March 1980 service treatment record shows the Veteran 
complained of sharp stomach pains.  It was noted that he had 
been in jail for ten days and out for two days.  The Veteran 
appeared to be in distress.  The assessment was rule out 
situational stress.

In April 1981, the Veteran reported a history of depression 
or excessive worry.  His psychiatric examination was normal.

A June 1999 VA outpatient record shows the Veteran reported a 
very depressed mood.  Most of the depression, stress, and 
anxiety was related to his very unstable living situation and 
his extremely limited income.  The impression was situational 
depression and anxiety.  He did not appear to be clinically 
depressed.

A January 2001 VA outpatient record shows the Veteran 
complained of being depressed and irritable.  This had been 
on and off for years, since the Navy.  He felt sadness and 
lack of motivation.  The Veteran was concerned about his lack 
of gainful employment since discharge, poor relationships, 
and sad mood.  The diagnosis was depressive disorder.

A Social Security Disability determination shows the Veteran 
was found to be disabled due to affective (mood) disorder, 
beginning in January 2001.

In a June 2001 written statement, the Veteran indicated that, 
while in the Navy, he felt that he was picked on for his 
drinking.  This caused him to have a depressed state of mind.

A June 2002 VA outpatient record shows a diagnosis of major 
depression, recurrent.

In a December 2003 written statement, the Veteran indicated 
that he was lied to in service about being on a waiting list 
for a particular school.  He was not treated fairly at the 
Naval Exchange and was without proper training.  He was given 
cooking duty after two years of service, when most people 
have that duty just after boot camp.  All of these 
circumstances caused him stress.

In December 2005, the Veteran underwent private psychiatric 
evaluation.  He complained of depression and irritability.  
Medical records showed a lifelong history of difficulty 
getting along with others.  Following examination, the 
Veteran was diagnosed with polysubstance dependence and 
polysubstance dependent induced mood disorder.

A March 2007 VA outpatient record shows the Veteran reported 
that he had low self esteem and got anxious and irritable at 
times.  When thoroughly questioned about symptoms of major 
depression, the Veteran revealed none, other than what would 
be expected from his current living situation.  After 
evaluation, the examiner indicated that the Veteran had no 
signs or symptoms of major depression.  He was instead 
diagnosed with adjustment disorder.

In January 2008, the Veteran underwent VA examination.  His 
assessment of possible situational stress in service was 
noted.  He complained that he was misunderstood and treated 
like he was stupid.  He denied current symptoms of major 
depression.  He did report periods when he felt unmotivated 
and had low energy.  Following evaluation, the diagnosis was 
depression, not otherwise specified, by history.  While the 
Veteran reported a history of depression, this was not 
currently in evidence.  It was as likely as not that the 
depressive episodes had become a function of both the 
Veteran's substance abuse and his hepatitis C.  The Veteran 
also met the criteria for a diagnosis of personality 
disorder, not otherwise specified.  No other psychiatric 
condition was noted.

Based on the evidence of record, the Board finds that service 
connection for major depressive disorder is not warranted.  
While the Veteran reported a history of depression when he 
separated from service and was examined while in service, no 
diagnosis was given to him at that time.  Psychiatric 
examination was normal upon separation and in January 1979.  
Furthermore, a March 1980 entry showed only an assessment of 
rule out situational stress.  The Veteran was not diagnosed 
with depression until 1999, many years after separation from 
service.

Finally, the Veteran was afforded a VA examination in January 
2008.  Following a review of the file, in which the examiner 
noted the March 1980 finding of rule out situational stress, 
the examiner determined that the Veteran's history of 
depression was a function of his substance abuse and his 
hepatitis C.  Neither of these are service-connected 
disabilities.  The Board finds that the Veteran's statements 
indicating that his depression is related to his service are 
less probative than the VA examination report and the service 
records indicating there was no finding of depression.  In 
addition, various post-service treatment records indicate the 
Veteran related his depression to his unstable living 
situation, his limited income, lack of employment, and poor 
relationships.  During service, the Veteran's psychiatric 
examinations were normal, and the only assessment was rule 
out situational stress.  Cumulatively and separately, the 
evidence shows the Veteran did not manifest depression or any 
chronic psychiatric disorder in service.

Therefore, the evidence preponderates against the Veteran's 
claim, and it must be denied.


ORDER

Service connection for a seizure disorder is denied.

Service connection for hepatitis C is denied.

Service connection for major depressive disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


